Case 2:20-cv-00862-WSS Document 46 Filed 01/15/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

1 S.A.N.T., INC.,
Plaintiff, Civil Action No. 2:20-cv-862

Vv. Hon. William S. Stickman TV

BERKSHIRE HATHAWAY, INC. and
NATIONAL FIRE & MARINE
INSURANCE COMPANY,

Defendants.

 

 

ORDER OF COURT
AND NOW, this i day of January 2021, for the reasons set forth in the Memorandum
Opinion filed this day, IT IS HEREBY ORDERED that the Motion to Dismiss under Federal Rule

of Civil Procedure 12(b)(6), ECF No. 17, is GRANTED. All counts against Defendant National

Fire & Marine Insurance Company are DISMISSED with prejudice.

BY THE COURT:
Pibh & th

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE
